DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over GB772297 (published 04/10/1957) issued to Nickels (provided by Applicant and disclosed in Information Disclosure Statement) in view of U.S. Patent Publication No. 20130008083 (published 01/10/2013) issued to Weder et al. (Weder) and U.S. Patent Publication No. 20130139434 (published 06/06/2013) issued to Warren et al. (Warren; disclosed in Information Disclosure Statement)
Regarding claim 1, Nickels discloses a kit for forming a plant support, the kit comprising: a ring strip 10 (figure 1, wire 10) formable into a respective ring (figure 1, wire 10 is in the shape of a ring); a stake sleeve 3 (figure 1, clamp 3), the sleeve 3 defining an elongate channel (figure 2, showing the elongate channel created by clamp 3 at element 5, where thumb screw 4 is threaded in clamp 3 and where thumb screw 4 attached stake 1 and clamp 3) to receive a stake 1 (figures 1 and 2, showing stake 1 being attached to clamp 3) therethrough and the sleeve 3 defining a plurality of slots 6 and 7 (figure 1, notches 6 and 7) sized to receive at least a portion of a respective ring strip 10 therethrough (figures 1-3), the slots 6 and 7 being defined as spaced locations along the sleeve length of the sleeve 3 (figure 1 shows the notches 6 and 7 being spaced along the length of clamp 3); and a stake 1 (figures 1-2, stake 1), the stake being sized to fit through the elongate channel (figure 2) and having a stake length greater than the sleeve length (figure 2), wherein the stake has a first end and an opposite second end (figures 1-2, with one end near pointed end 2 and another end near apex 20), and wherein a lengthwise rigidity of the stake 1 is sufficient to cooperate with the sleeve 3 and ring strip 10 (figures 1-3) to form the plant support when the first ends of the stake 1 is submerged in soil along with at least a portion of the sleeve 3 (figures 1-2; page 2, lines 4-7).
Nickels is silent on a plurality of polymer ring strips, a plurality of stake sleeves, and a plurality of polymer stakes.
Weder teaches a plurality of ring strips 308, 310, and 312 (figure 41, horizontal support members 308, 310, 312; paragraph 0102) and stakes 302, 304, and 306 (figure 41, vertical support members 302, 304, and 306; paragraph 0102) for plant supports (abstract), while Warren teaches a plurality of sleeves 80 (figure 1a, stake fasteners 80) for plant supports (abstract).

With regards to the ring strips, stake sleeves, and stakes being made of polymer, Weder teaches a plurality of polymer ring strips 308, 310, and 312 (figure 41, horizontal support members 308, 310, and 312; paragraphs 0057 and 0102) and a plurality of polymer stakes. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nickels and include a plurality of polymer ring strips and a plurality of polymer stakes, as taught by Weder, in order to permit creating different shapes of plant supports to accommodate different plant growth patterns (e.g., Weder, figures 1-27 and figures 41-42; paragraphs 0057 and 0102).

Regarding claim 2, as dependent on claim 1, Nickels as modified discloses the limitations of claim 1. Nickels also discloses each polymer stake 1 having a length-wise crease, fold or bend (figures 1-3 show stake 1 having a length-wise fold or bend, thus giving stake 1 a bent shape as indicated by its “V” shaped end that is visible near the stake’s apex 20) to assist in strengthening the stake against deflection when the stake is bent about the crease, fold or bend (page 1, lines 63-70).

Regarding claim 3, as dependent on claim 1, Nickels as modified discloses the limitations of claim 1. Nickels also discloses each polymer stake 1 being shaped to define two elongate lengthwise surfaces angled with respect to each other (figure 2, showing stake 1 having a cross-sectional shape resembling the letter “V”).

Regarding claim 4, as dependent on claim 3, Nickels as modified discloses the limitations of claim 3. Nickels also discloses each polymer stake 1 being curved along at least part of its length (figures 1-3, showing the shape and curvature of the stake 1).

Regarding claim 5, as dependent on claim 1, Nickels as modified discloses the limitations of claim 1. Nickels does not disclose each sleeve being formed of a folded polymer sheet.
Weder teaches each sleeve 70 (figures 7-8, hollow wire 70) being formed of a folded polymer sheet (paragraph 0057).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nickels as modified and include each sleeve being formed of a folded polymer sheet, as taught by Weder, in order have the sleeve be of light weight (e.g., Weder, paragraph 0011).

Regarding claim 6, as dependent on claim 5, Nickels as modified discloses the limitations of claim 5. Nickels does not disclose opposite edge portions of the folded polymer sheet being attached to each other to define the elongate channel in an interior space of the folded polymer sheet.
Weder teaches opposite edge portions 64 and 66 (figure 5, longitudinal edges 64 and 66) of a folded polymer sheet 50 (figure 5, hollow wire 50; paragraph 0057) being attached to each other (figure 5; attachment at abutting portion 68; paragraph 0060) to define an elongate channel (figure 5 shows an elongate channel through hollow wire 50; figure 6 shows a cross-section of that channel) in an interior space of the folded polymer sheet 80 (figures 5-6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nickels as modified and include opposite edge portions of the folded polymer sheet being attached to each other to define the elongate channel in an interior space of the folded polymer sheet, as taught by Weder, in order to have each sleeve have no gaps (e.g., Weder, paragraphs 0060 and 0065).

Regarding claim 7, as dependent on claim 6, Nickels as modified discloses the limitations of claim 6. Nickels does not disclose the opposite edge portions being attached by any one or more of: hot air welding, ultrasonic welding, and a set of tabs and slots.
Weder teaches the opposite edge portions being attached by any one or more of: hot air welding, ultrasonic welding, and a set of tabs and slots (paragraphs 0060 and 0102).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nickels as modified and include the opposite edge portions being attached by any one or more of: hot air welding, ultrasonic welding, and a set of tabs and slots, as taught by Weder, in order to have the ends of the sleeve be attached to each other and to form the channel to receive a stake (e.g., Weder, paragraphs 0060, 0065, and 0102).

Regarding claim 8, as dependent on claim 1, Nickels as modified discloses the limitations of claim 1. Nickels also discloses the plurality of slots 6 and 7 (figure 1) comprising a plurality of slot pairs (figure 1, showing notches 6 and 7 comprising four notches) at the spaced locations (figure 1), each slot of a slot pair being located at a same lengthwise position along the sleeve 3 (figure 1), wherein one of the ring strips 10 can be received through both slots of a slot pair (figures 1-3).

Regarding claim 9, as dependent on claim 1, Nickels as modified discloses the limitations of claim 1. Nickels also discloses the plurality of slots 6 and 7 comprising: an upper slot set 6 (figure 1, notches 6) positioned near a first end of the sleeve 3 (figure 1); and a lower slot set 7 (figure 1, notches 7) positioned near a second end of the sleeve (figure 1).


Regarding claim 11, as dependent on claim 1, Nickels as modified discloses the limitations of claim 1. Nickels also discloses the first end of the polymer stakes being at least partially tapered (figures 1-3, showing a tapered pointed end 2).

Regarding claim 13, Nickels discloses a kit for erecting a frame to support a plurality of stakes, the kit comprising: a ring strip 10 (figure 1, wire 10) formable into a respective ring (figure 1); a stake sleeve 3 (figure 1, clamp 3), the sleeve 3 defining an elongate channel (figure 2, showing the elongate channel created by clamp 3 at element 5, where thumb screw 4 is threaded in clamp 3 and where thumb screw 4 attached stake 1 and clamp 3) to receive a stake 1 (figures 1 and 2, showing stake 1 being attached to clamp 3) therethrough and the sleeve 3 defining a plurality of slots 6 and 7 (figure 1, notches 6 and 7) sized to receive a respective ring strip 10 therethrough (figures 1-3), the slots 6 and 7 being defined as spaced locations along the sleeve length of the sleeve 3 (figure 1 shows the notches 6 and 7 being spaced along the length of clamp 3).
Nickels is silent on a plurality of polymer ring strips and a plurality of stake sleeves.
Weder teaches a plurality of ring strips 308, 310, and 312 (figure 41, horizontal support members 308, 310, 312; paragraph 0102) for plant supports (abstract), while Warren teaches a plurality of sleeves 80 (figure 1a, stake fasteners 80) for plant supports (abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nickels as modified and include a plurality of ring strips, as taught by Weder, along with a plurality of sleeves, as taught by Warren, in order to strengthen the structure of a plant support and to provide more support for plants growing within the support (e.g., Weder, paragraphs 0102 -0103; Warren, paragraph 0032).
With regards to the ring strips and stake sleeves being made of polymer, Weder teaches a plurality of polymer ring strips 308, 310, and 312 (figure 41, horizontal support members 308, 310, and 312; paragraphs 0057 and 0102). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nickels and include ring strips and stake sleeves made of polymer, as taught by Weder, in order to permit creating different shapes of plant supports to accommodate different plant growth patterns (e.g., Weder, figures 1-27 and figures 41-42; paragraphs 0057 and 0102).

Regarding claim 14, Nickels discloses a frame to support a plurality of stakes for plant support comprising: a ring strip 10 (figure 1, wire 10) formed into a respective curved band (figure 1); and a stake sleeve 3 (figure 1, clamp 3), the sleeve 3 defining an elongate channel (figure 2, showing the elongate channel created by clamp 3 at element 5, where thumb screw 4 is threaded in clamp 3 and where thumb screw 4 attached stake 1 and clamp 3) to receive a stake 1 (figures 1 and 2, showing stake 1 being attached to clamp 3) therethrough and the sleeve 3 defining a plurality of slots 6 and 7 (figure 1, notches 6 and 7) sized to receive a respective ring strip 10 therethrough (figures 1-3), the slots 6 and 7 being defined as spaced locations along the sleeve length of the sleeve 3 (figure 1 shows the notches 6 and 7 being spaced along the length of clamp 3).
Nickels is silent on a plurality of polymer ring strips and a plurality of stake sleeves.
Weder teaches a plurality of ring strips 308, 310, and 312 (figure 41, horizontal support members 308, 310, 312; paragraph 0102) that are formed into curved bands (figure 41) for plant supports (abstract), while Warren teaches a plurality of sleeves 80 (figure 1a, stake fasteners 80) for plant supports (abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nickels and include a plurality of ring strips, as taught by Weder, along with a plurality of sleeves, as taught by Warren, in order to strengthen the structure of a plant support and to provide more support for plants growing within the support (e.g., Weder, paragraphs 0102 -0103; Warren, paragraph 0032).
With regards to the ring strips and stake sleeves being made of polymer, Weder teaches a plurality of polymer ring strips 308, 310, and 312 (figure 41, horizontal support members 308, 310, and 312; paragraphs 0057 and 0102). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nickels and include ring strips and stake sleeves made of polymer, as taught by Weder, in order to permit creating different shapes of plant supports to accommodate different plant growth patterns (e.g., Weder, figures 1-27 and figures 41-42; paragraphs 0057 and 0102).

Regarding claim 15, as dependent on claim 13, Nickels as modified discloses the limitations of claim 13. Nickels also discloses the respective curved band 10 being shaped as a ring (figures 1-3).

Regarding claim 16, as dependent on claim 13, Nickels as modified discloses the limitations of claim 13. Nickels does not disclose stake sleeves being spaced circumferentially and evenly around a curved band.
Warren teaches stake sleeves 80 (figure 1a, stake fasteners 80) being spaced circumferentially and evenly (figure 1a) around a curved band (figure 1a, frame 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nickels as modified and include stake sleeves being spaced circumferentially and evenly around a curved band, as taught by Warren, in order to stably support and equally distribute weight of the band and a plurality of stakes (e.g., Warren, paragraph 0043).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nickels as modified by Weder and Warren as applied to claims 1 and 11 above, and further in view of the Sustainable Transport Packaging web article (available since 09/11/2016 on http://web.archive.org/web/20160911114750/https://www.sustainabletransportpackaging.com/blog/corrugated-plastics-and-their-uses)
Regarding claim 10, as dependent on claim 1, Nickels as modified discloses the limitations of claim 1. Nickels does not disclose wherein at least one of: the plurality of polymer ring strips, the plurality of polymer stake sleeves and the plurality of polymer stakes; are formed of folded polymer sheet including a corrugated polymer layer.
	Weder teaches a plurality of polymer stake sleeves 230 (figure 27, hollow wire 230; paragraph 0083) including a corrugated polymer layer (figure 27, hollow wire 230 having corrugated scored portions 232; paragraph 0083).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Nickels, as illustrated in figure 14, and include at least one of: the plurality of polymer ring strips, the plurality of polymer stake sleeves and the plurality of polymer stakes; are formed of folded polymer sheet including a corrugated polymer layer, as taught by Weder, in order to permit the stake sleeve to have interlocking positions (e.g., Weder, paragraphs 0083-0084).
In addition, corrugated polymer layers are well known in the prior art, as stated in paragraph 56 of the Applicant’s disclosure (e.g., corrugated plastic sheets include Corflute™, Polyflute™, and Coroplast™). It is also well known in the prior art that corrugated plastic provides many advantages for its users, including its light weight and its ability to be cut to shape (see web article, http://www.sustainabletransportpackaging.com/blog/corrugated-plastics-and-their-uses). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include corrugated polymer layers in order to permit kit components to be light weight and easier to manufacture (see web article, http://web.archive.org/web/20160911114750/https://www.sustainabletransportpackaging.com/blog/corrugated-plastics-and-their-uses).




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nickels as modified by Weder and Warren as applied to claims 1 and 11 above, and further in view of U.S. Patent No. 2656969 (patented 10/27/1953) issued to Kvasnok et al. (Kvasnok) and U.S. Patent No. 9924641 (filed 05/15/2015) issued to Wielgosch.
Regarding claim 12, as dependent on claim 11, Nickels as modified discloses the limitations of claim 1. Nickels does not disclose at least one strip slot being defined by the polymer ring strip at an end of the polymer ring strip to secure the end and enable the polymer ring strip to form the respective ring.
	Kvasnok teaches at least one strip slot 11 and 12 (figure 1, slots 11 and 12) being defined by a polymer ring 5 (figure 1, strip 5; column 3, lines 49-54) at an end of the polymer ring 5 (figure 1, showing slots at ends of strip 5) to secure the end and enable the polymer ring 5 to form a respective ring (figures 1, 3, and 4; column 3, lines 49-54).
	Wielgosch teaches ring strips 31, 32, and 33 (figure 3, loop members 31, 32, and 33) having a width (figure 3). Wielgosch also teaches other strips having a width (column 4, lines 10-14).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nickels and include at least one strip slot being defined by a polymer ring at an end of the polymer ring to secure the end and enable the polymer ring to form the respective ring, as taught by Kvasnok, while also modifying Nickels to include the polymer rings to be of a certain width and thus render the rings as polymer ring strips, as taught by Wielgosch, in order to facilitate the connections of the strips as well as the storage of the strips when they are released from a contoured form (e.g., Kvasnok, column 1, lines 3-12; e.g., Wielgosch, column 2, lines 19-24).




Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nickels in view of Weder, Warren, U.S. Patent Publication No. 20050132645 (published 06/23/2005) issued to Johns, and U.S. Patent No. 4170088 (patented 10/09/1979) issued to Fritz et al. (Fritz)
Regarding claim 17, Nickels discloses a method of supporting a plant comprising: placing a frame (page 2, lines 7-13) for supporting a plurality of polymer stakes 1 (figure 1, stake 1; page 2, lines 4-26) into a hole (figures 1-3; page 2, lines 4-7), the frame comprising a stake sleeve 3 (figure 1, clamp 3) and a plurality of curved bands 10 (figures 1-3, wire 10), wherein the stake sleeve 3 defines an elongate channel (figure 2, showing the elongate channel created by clamp 3 at element 5, where thumb screw 4 is threaded in clamp 3 and where thumb screw 4 attached stake 1 and clamp 3) to receive a stake 1 therethrough (figures 1-3) and the sleeve 3 defining a plurality of slots (figure 1, notches 6 and 7) receiving a respective ring strip 10 (figures 1-3) therethrough, the slots being defined at spaced locations along a sleeve length of each sleeve (figures 1-3); inserting a stake 1 through each elongate channel (page 2, lines 4-26) defined by the stake sleeve to thereby assemble a plant support (page 2, lines 4-26); and placing a plant in the plant support such that plant roots are below an upper curved band (figure 2).
Nickels does not disclose digging a hole in soil to a depth of at least a stake sleeve height (page 2, lines 4-7); a plurality of polymer ring strips, a plurality of curved bands, a plurality of stake sleeves, and a plurality of polymer stakes; placing soil into the hole to at least cover the plant roots (figures 1-3; page 2, lines 4-26); and securing a plant stem or trunk of the plant to each stake (page 1, lines 11-25).
Johns teaches digging a hole in soil to a depth of at least a stake sleeve height (paragraph 0005).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nickels and include digging a hole in soil to a depth of at least a stake sleeve height, or even a sufficient height for a plant, as taught by Johns, in order to transplant or place a plant into a hole in soil and prepare the plant for cultivation (e.g., Johns, paragraph 0005).
In addition to what is described above, Applicant has failed to disclose the criticality of the stake sleeve height that is included in claim 17. The specification does not describe the significance of this height, and the range of values possible for the height is large (e.g., from rather small to rather big, depending on the plant, environment, etc.). For instance, paragraphs 0015 and 0078, along with 510 in figure 5, merely mention a “stake sleeve height” without explaining the criticality of the height, and what height would be significantly contemplated. There is no explanation of the height, and there is no guidance as to what values the height should be, besides being the value of a stake sleeve height (which could be a whole range of numbers).
Absent any showing of criticality for a routine (e.g., digging a hole to a particular height) that can be done by one of ordinary skill in the art, there exists grounds for obviousness for claims on soil height values. In other words, one of ordinary skill in the art would make certain values of soil height to the limitations of claim 17 in a routine manner.
Weder teaches a plurality of ring strips and curved bands 308, 310, and 312 (figure 41, horizontal support members 308, 310, 312; paragraph 0102) and stakes 302, 304, and 306 (figure 41, vertical support members 302, 304, and 306; paragraph 0102), while Warren teaches a plurality of sleeves 80 (figure 1a, stake fasteners 80).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nickels and include a plurality of ring strips and stakes and curved bands, as taught by Weder, along with a plurality of sleeves, as taught by Warren, in order to strengthen the structure of a plant support and to provide more support for plants growing within the support (e.g., Weder, paragraphs 0102 -0103; Warren, paragraph 0032).
With regards to the ring strips, curved bands, stake sleeves, and stakes being made of polymer, Weder teaches a plurality of polymer ring strips 308, 310, and 312 (figure 41, horizontal support members 308, 310, and 312; paragraphs 0057 and 0102) and a plurality of polymer stakes. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nickels and include a plurality of polymer ring strips and a plurality of polymer stakes, as taught by Weder, in order to permit creating different shapes of plant supports to accommodate different plant growth patterns (e.g., Weder, figures 1-27 and figures 41-42; paragraphs 0057 and 0102).
Johns teaches placing soil into the hole to at least cover the plant roots (paragraph 0005).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nickels and include placing soil into the hole to at least cover the plant roots, as taught by Johns, in order to transplant or place a plant into a hole in soil and prepare the plant for cultivation (e.g., Johns, paragraph 0005).
Fritz teaches securing a plant stem or trunk of the plant to each stake 10 (figure 3, stake 10 having strap 24 securing a plant stem or trunk to the stake 10). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nickels and include securing a plant stem or trunk of the plant to each stake, as taught by Fritz, in order to secure a plant in an initial or a particular position (e.g., Fritz, column 3, lines 38-48).

Regarding claim 24, as dependent on claim 17, Nickels as modified discloses the limitations of claim 17. Nickels does not disclose each of the plurality of stake sleeves including a folded polymer sheet defining opposite edge portions that are attached to each other to define the elongate channel in an interior space of the folded polymer sheet.
Weder teaches each of a plurality of stake sleeves 50 (figure 5, hollow wire 50) including a folded polymer sheet (figures 5 and 7-8, hollow wires 50 and 70 are capable of being made from folded polymer sheets; paragraph 0057) defining opposite edge portions 64 and 66 (figure 5, longitudinal edges 64 and 66) that are attached to each other (figure 5; attachment at abutting portion 68; paragraph 0060) to define an elongate channel (figure 5 shows an elongate channel through hollow wire 50; figure 6 shows a cross-section of that channel) in an interior space of the folded polymer sheet 80 (figures 5 and 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nickels and include each of the plurality of stake sleeves including a folded polymer sheet defining opposite edge portions that are attached to each other to define the elongate channel in an interior space of the folded polymer sheet, as taught by Weder, in order have the sleeve be of light weight (e.g., Weder, paragraph 0011).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nickels as modified by Weder, Warren, Johns, and Fritz, as pertaining to claim 17 above, and further in view of U.S. Patent No. 9769993 (filed 12/14/2016) issued to Lott.

Regarding claim 18, as dependent on claim 17, Nickels as modified discloses the limitations of claim 17. Nickels does not disclose wherein after placing soil into the hole, an upper curved band is on the surface of the soil.
Lott teaches after placing soil into the hole (column 1, lines 54-61), an upper curved band 16 (figures 1-3, anchor cable 16) is on the surface of the soil (figures 1 and 4, showing anchor cables above the soil and near trunk 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nickels as modified and include after placing soil into the hole, an upper curved band is on the surface of the soil, as taught by Lott, in order to anchor the soil at or below the curved band (e.g., Lott, abstract; column 2, lines 63-67).

Regarding claim 19, as dependent on claim 18, Nickels as modified discloses the limitations of claim 18. Nickels does not disclose inserting stakes through each elongate channel being performed prior to placing the frame into the hole.
Lott teaches inserting stakes 16 (figure 3, anchor cable 16) through each elongate channel 14 (figure 3, outer shield 14; column 5, lines 6- 20) being performed prior to placing the frame into the hole (column 5, lines 6-20; column 5, line 52 – column 6, line 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nickels as modified and include inserting stakes through each elongate channel being performed prior to placing the frame into the hole, as taught by Lott, in order to anchor the soil and the stakes within the soil (e.g., Lott, abstract; column 2, lines 63-67). It also would have been obvious for one of ordinary skill in the art to fully assemble the stakes before placing the frame into the hole in order to have a user complete the assembly of the frame prior to burying the frame in soil, as opposed to burying assembly parts first before actually assembling the stakes with each elongate channel (in other words, assembling parts that are unburied provides more practicalities and saves costs compared to assembling parts that are already buried in soil).

Prior Art References
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: U.S. Patent Nos. 8567120 (Davis); 3041789 (Pezdek); 4841670 (Bitter); 7984585 (Wu); 1560404 (Brown); 8499492 (Kassouni); 5595019 (Foreman); 4026068 (Tepper); 4860489 (Bork); 2009867 (Ball); 1987255 (Husted); 6453606 (Shulman); 7478501 (Wilbanks, Jr.); and U.S. Patent Publication Nos. 20050039394 (Kelly) and 20150068117 (Savino) each disclose plant support kits with vertical and horizontal supporting structures, with the horizontal supporting structures resembling rings, and the vertical structures having connecting means to connect the horizontal structures to the vertical structures. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh, can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647